DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 and 05/13/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 12-13, 15-16, 18-19, 22-24 and 43-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 8, 10, 12-13, 15-16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Onuki (US 2002/0176148, of record) and Helwegen (US 2008/0062529). 
Regarding claim 1, Berge discloses a method of calibrating a liquid lens (see Fig 2; Para [0061]), the method comprising: applying a plurality of applied voltages comprising a first applied voltage to a liquid lens (Para [0061]; during a calibration phase a first voltage Vx- is applied to the liquid lens) and a second applied voltage (Para [0061]; during a calibration phase a second Vx+ voltage is applied to the liquid lens), wherein the liquid lens comprises: a chamber (see Fig 2; lens 200 has a liquid filled chamber between covers 208 and 206); a first fluid contained in the chamber (see Fig 2; insulating liquid 212); a second fluid contained in the chamber (see Fig 2; conducting liquid 210), wherein the first fluid and the second fluid are substantially immiscible to form a fluid interface between the first fluid and the second fluid (see Fig 2; an optical interface 214 is formed by the two immiscible fluids 210 and 212); a first electrode (see Fig 2; annular body 202 acts as a first electrode); an insulating material that insulates the first electrode from the first and second fluids (see Fig 2; insulating layer 204 insulates 202 from fluids); and a second electrode in electrical communication with the first fluid (see Fig 2; a second electrode 216 is electrically communicated with conductive fluid 212), wherein applying the first applied voltage between the first electrode and the second electrode positions the fluid interface at a first position (see Fig 2; Para [0044]; a voltage is applied between the two electrodes to cause a change in the position of the interface); determining a first value indicative of the first position of the fluid interface (see Fig 6; Para [0061]; a first signal value is determined from a first position when Vx+ is reduced and Vx- is increased); applying the second applied voltage to the liquid lens to position the fluid interface at a second position (see Fig 2; Para [0061]; a voltage is changed by reducing Vx- and increasing Vx+), wherein the second voltage is different than the first voltage (see Fig 6; Para [0061]; second voltage is different from the first applied voltage); determining a second value indicative of the second position of the fluid interface (see Fig 6; Para [0061]; a second value is found from the second applied voltage), wherein the second value is different than the first value (Para [0061]; first value is different from second value).
Berge does not disclose wherein the first and second value are indicting an amount of a charge of the liquid lens resulting from the first and second applied voltages. Berge and Onuki are related because both teach methods for using liquid lenses. 
Onuki discloses a method of using liquid lens (see Fig 48) wherein the first and second value are indicting an amount of a charge of the liquid lens resulting from the first and second applied voltages (see Fig 50; Para [0391-0394]; capacitances are produced when a first and second drive voltages are applied to lens; a charge can be derived via equation Q=CV where Q is charge, C is capacitance, V is voltage applied) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with wherein the first and second value are indicting an amount of a charge of the liquid lens resulting from the first and second applied voltages of Onuki for the purposes of improving the control capabilities of the liquid lens as to provide an improved image. Berge in view of Onuki does not disclose wherein the method identifies an operation range of a focal length of a fluid interface of the liquid lens; and determining a slope of the operational range of a fluid interface based on the first voltage, the first value, the second voltage, and the second value; and setting one or more calibration parameters based at least in part on the slope. Berge in view of Onuki and Helwegen are related because both disclose methods for calibrating a liquid lens.
Helwegen discloses a method for calibrating a liquid lens (see Fig 5) wherein the method identifies an operation range of a focal length of a fluid interface of the liquid lens (see Fig 5; Para [0058-0067]; Gain is calculated from a max and min displacement voltage equivalent to a max and min focal length as seen in Fig 1); and determining a slope of the operational range of a fluid interface based on the first voltage, the first value, the second voltage, and the second value; and setting one or more calibration parameters based at least in part on the slope (see Fig 6; Para [0058-0067]; a gain parameter is calculated from the slope which is the difference of the operational range in Voltage terms based on a first and second voltage and capacitance values). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Onuki with wherein the method identifies an operation range of a focal length of a fluid interface of the liquid lens; and determining a slope of the operational range of a fluid interface based on the first voltage, the first value, the second voltage, and the second value; and setting one or more calibration parameters based at least in part on the slope of Helwegen for the purpose of improving the control capabilities of the liquid lens so as to provide an improved image.
Regarding claim 2, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Onuki: see Fig 48), wherein: the first value is indicative of a first capacitance between the first fluid and the first electrode in response to the first applied voltage applied to the liquid lens (Onuki: see Fig 50; Para [0391-0394]; a first capacitance C1 is produced when a first drive voltage is applied to lens); and the second value is indicative of a second capacitance between the first fluid and the first electrode in response to the second applied voltage applied to the liquid lens (Onuki: see Fig 50; Para [0391-0394]; a second capacitance C2 is produced when a second drive voltage is applied to lens), and the amount of the charge indicated by the first value and second value is derived from a measured voltage indicative of the first capacitance and the second capacitance (Onuki: see Fig 50; Para [0391-0394]; capacitances are produced when a first and second drive voltages are applied to lens; a charge can be derived via equation Q=CV where Q is charge, C is capacitance, V is voltage applied). 
Regarding claim 3, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Onuki: see Fig 48), wherein: setting the one or more calibration parameters comprises setting one or more lookup table values (Onuki: see Fig 54; Para [0397, 0402]; values from a lookup table 146 are used to set up image capturing system). 
Regarding claim 4, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), wherein the one or more calibration parameters comprise a gain value (Berge: see Fig 6; Para [0068-0073]; alpha values constitute gain values since alpha values amplify tilt signal inputs). 
Regarding claim 5, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), further comprising: applying a third applied voltage to the liquid lens (Berge: see Fig 6; Para [0061]; a third and fourth voltages are applied to the liquid lens corresponding to calibrate Vy+ and Vy- values); and determining a third value indicative of a third position of the fluid interface in response to the third applied voltage is applied to the liquid lens (Berge: Para [0061]; tilt calibration phase is completed for Vy+ and Vy- by changing the position of the interface and determining a level of tilt value). 
Regarding claim 6, Berge in view of Onuki and Helwegen discloses the method of Claim 5 (Berge: see Fig 2; Para [0061]), further comprising: determining an offset value based at least in part on the first voltage, the first value, the second voltage, the second value, the third voltage, and the third value (Berge: see Fig 6; Para [0061]; offset value beta is determined from acquired values of focus signals and voltage level); and setting the one or more calibration parameters based at least in part on the offset value and the slope (Berge: see Fig 6; Para [0061]; calibration parameters are based on beta value and alpha values that are dependent on tilt). 
Regarding claim 8, Berge in view of Onuki and Helwegen discloses the method of Claim 5 (Onuki: see Fig 53),  further comprising determining a transition voltage value associated with a transition point by: varying the plurality of applied voltage applied to the liquid lens (Onuki: see Fig 50; Para [0391]; Voltage is varied causing capacitance to be varied as well); monitoring values indicative of the capacitance between the first fluid and the first electrode (Onuki: see Fig. 50; Para [0388]; capacitance detection occurs between electrode 125 and liquid lens); and identifying the transition voltage value where the values indicative of the capacitance transition between substantially equal values to substantially linearly changing values (Onuki: see Fig 50; Para [0388-0392]; transition occurs at Es1 from substantially equal values to substantially linear values).
Regarding claim 10, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Onuki: see Fig 53), wherein the additional voltage causes a substantially saturated capacitance between the first fluid and the first electrode when the additional voltage is applied to the liquid lens, and (Onuki: see Fig 50; Para [0391-0394]; Voltage Eo2 can be applied to the lens wherein voltage is high to saturate capacitance); determining an additional value indicating the substantially saturated capacitance exists between the first fluid and the first electrode when the third voltage is applied to the liquid lens (Onuki: see Fig 50; Para [0391-0394]; a voltage Es2 value and so to a capacitance C2 can be determined wherein capacitance is substantially saturated). 
Regarding claim 12, Berge discloses a method of calibrating a liquid lens (see Fig 2; Para [0061]), the method comprising: applying a plurality of applied voltages to position a fluid interface of a liquid lens at a plurality of positions (see Fig 6; Para [0061]; Voltages are applied for calibration of liquid lens changing the position of the fluid interface); determining, using a lens charge sensor, wherein the plurality of values are indicative of the plurality of positions of the fluid interface of the liquid lens (see Fig 9; Para [0084-0085]; a motion sensor of the 926 is used to provide tilt signals of the position of the fluid interface).
Berge does not disclose an amount of a charge of the liquid lens resulting from the plurality of applied voltages. Berge and Onuki are related because both teach methods for using liquid lenses. 
Onuki discloses a method of using liquid lens (see Fig 48) wherein an amount of a charge of the liquid lens resulting from the plurality of applied voltages (see Fig 50; Para [0391-0394]; capacitances are produced when a plurality of drive voltages are applied to lens; a charge can be derived via equation Q=CV where Q is charge, C is capacitance, V is voltage applied) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with an amount of a charge of the liquid lens resulting from the plurality of applied voltages of Onuki for the purposes of improving the control capabilities of the liquid lens as to provide an improved image. Berge in view of Onuki does not disclose wherein the plurality of positions corresponding to a focal length of the fluid interface of the liquid lens over an operational range; and setting one or more calibration parameters for the liquid lens setting the operational range based at least in part on a mathematical relationship between the plurality of applied voltages and the plurality of values. Berge in view of Onuki and Helwegen are related because both disclose methods for calibrating a liquid lens.
Helwegen discloses a method for calibrating a liquid lens (see Fig 5) wherein the plurality of positions corresponding to a focal length of the fluid interface of the liquid lens over an operational range (see Fig 5; Para [0058-0067]; Gain is calculated from a max and min displacement voltage equivalent to a max and min focal length as seen in Fig 1); and setting one or more calibration parameters for the liquid lens setting the operational range based at least in part on a mathematical relationship between the plurality of applied voltages and the plurality of values (see Fig 6; Para [0058-0067]; a gain parameter is calculated from the slope which is the difference of the operational range in Voltage terms based on a first and second voltage and capacitance values). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Onuki with wherein the plurality of positions corresponding to a focal length of the fluid interface of the liquid lens over an operational range; and setting one or more calibration parameters for the liquid lens setting the operational range based at least in part on a mathematical relationship between the plurality of applied voltages and the plurality of values of Helwegen for the purpose of improving the control capabilities of the liquid lens so as to provide an improved image.
Regarding claim 13, Berge in view of Onuki and Helwegen discloses the method of Claim 12 (Onuki: see Fig 53), wherein setting the one or more calibration parameters comprises determining values for lookup table or determining a transfer function (Onuki: see Fig 48; Para [0363]; CPU stores voltage values for lookup table during setting of calibration parameters). 
Regarding claim 15, Berge in view of Onuki and Helwegen discloses the method of Claim 12 (Onuki: see Fig 53) wherein the lens sensor is configured to output voltage values that are indicative of capacitance between the first fluid and the first electrode (Onuki: see Figs 49 and 50; Para [0388-0391]; LC resonance circuit 162 outputs detection values Es from which a capacitance may be obtained). 
Regarding claim 16, Berge in view of Onuki and Helwegen discloses the method of Claim 12 (Berge: see Fig 2; Para [0061]), comprising: determining a slope and an offset based at least in part on the plurality of applied voltages and the plurality of values (Berge: see Figs 8A and 8B; Para [0068-0073]; a tilt and offset values are calculated to determine alpha and beta values); and determining the one or more calibration parameters based at least in part on the slope and the offset (Berge: see Figs 8A and 8B; Para [0068-0073]; a tilt and offset values are calculated to determine alpha and beta values). 
Regarding claim 18, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), wherein the liquid lens comprises a plurality of first electrodes insulated from the first fluid and the second fluid (Berge: see Figs 2 and 3A; Para [0050]; electrodes 301-304 are insulated from fluids), wherein the plurality of first electrodes are disposed at a corresponding plurality of locations in the liquid lens (Berge: see Fig 3A; plurality of electrodes disposed at plurality of locations). 
Regarding claim 19, Berge in view of Onuki and Helwegen discloses the method of Claim 1 (Berge: see Fig 2; Para [0061]), wherein the plurality of applied voltages are applied as direct current (DC) voltage or an alternating current (AC) root means square (RMS) voltage (Berge: Para [0054]; voltages may be oscillating RMS voltages or fixed voltages). 
Regarding claim 22, Berge in view of Onuki and Helwegen discloses a liquid lens system comprising a liquid lens and a controller configured to calibrate the liquid lens by performing the method of Claim 1 (Berge: see Fig 9), wherein the controller is configured to operate the liquid lens system and to calibrate the liquid lens at least once upon an initialization of the liquid lens system, upon a start-up of the liquid lens system, upon a setting change, upon a user command, or periodically (Berge: see Fig 9; Para [0082-0086]; processing unit 914 configured to operate lens and to calibrate lens upon image preview). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Onuki (US 2002/0176148, of record) and Helwegen (US 2008/0062529, of record) as applied to claim 1 above, and further in view of Hua (US 2011/0075257, of record). 
Regarding claim 7, Berge in view of Onuki and Helwegen discloses the method of Claim 5 (Berge: see Fig 2; Para [0061]), wherein setting a calibration parameter to associate the transition voltage value for the transition point with a resting state for the fluid interface of the liquid lens (Berge: Para [0064]; alpha calibration parameters are associated to a transitional 0 theta voltage value for the fluid lens). Berge does not disclose further comprising determining a transition voltage value associated with a transition point on a plot having a first axis that has the first applied voltage, the second applied voltage, and the applied third voltage and a second axis that has the first value, the second value, and the third value; wherein the transition point is at the intersection between a first linear plot line and a second linear plot line; wherein the first linear plot line extends through a first point representing the first applied voltage and the first value and through a second point representing the second applied voltage and the second value; and wherein the second linear plot line is parallel to the first axis and extends through a third point representing the third applied voltage and the third value. Berge in view of Onuki and Helwegen and Hua are related because both disclose methods for adjusting liquid lens. 
Hua discloses a method for adjusting a liquid lens (Para [0097-0101]); further comprising determining a transition voltage value associated with a transition point on a plot (see Fig 4a; Para [0098]; plot has a transition point at V=38V) having a first axis that has the first applied voltage, the second applied voltage, and the third applied voltage and a second axis that has the first value, the second value, and the third value (see Fig 4a; a graph has a first/x axis with Voltages and a second/y axis with Diopters or focus values); wherein the transition point is at the intersection between a first linear plot line and a second linear plot line (see Fig 4a; Para [0098]; transition point is at V=38V where a first line intersects a second line which goes parallel to the x-axis); wherein the first linear plot line extends through a first point representing the first applied voltage and the first value and through a second point representing the second applied voltage and the second value (see Fig 4a; Para [0098]; a first point at V= 32V and -5D and a second point at V=49V and 11D are both on a first plot line); and wherein the second linear plot line is parallel to the first axis and extends through a third point representing the third applied voltage and the third value (see Fig 4a; Para [0098]; second plot line passes through a third point at 38V, OD). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Onuki and Helwegen with further comprising determining a transition voltage value associated with a transition point on a plot having a first axis that has the first applied voltage, the second applied voltage, and the applied third voltage and a second axis that has the first value, the second value, and the third value; wherein the transition point is at the intersection between a first linear plot line and a second linear plot line; wherein the first linear plot line extends through a first point representing the first applied voltage and the first value and through a second point representing the second applied voltage and the second value; and wherein the second linear plot line is parallel to the first axis and extends through a third point representing the third applied voltage and the third value of Hua for the purpose of improving the operation of the lens through proper system setup. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Onuki (US 2002/0176148, of record) and Helwegen (US 2008/0062529, of record) as applied to claim 1 above, and further in view of Yoshizawa (US 2015/0187242, of record). 
Regarding claim 23, Berge in view of Onuki and Helwegen discloses a liquid lens system comprising a liquid lens and a controller configured to calibrate the liquid lens by performing the method of Claim 1 (Berge: see Fig 9). Berge does not disclose wherein the controller that is configured to calibrate the liquid lens as part of a dedicated calibration system configured to calibrate liquid lenses to be used with separate controllers for operating the liquid lens systems. Berge and Yoshizawa are related because both disclose lenses calibrated by controllers. 
Yoshizawa discloses a lens and a controller configured to calibrate the lens (see Fig 9) wherein the controller that is configured to calibrate the liquid lens as part of a dedicated calibration system (see Fig 9; Para [0125]; imaging detection unit corresponds to a calibration unit) configured to calibrate liquid lenses to be used with separate controllers for operating the liquid lens systems (see Fig 9; Para [0125]; calibration controller 50 is configured to calibrate lens while separate controller operate the lens system 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Onuki and Helwegen with wherein the controller that is configured to calibrate the liquid lens as part of a dedicated calibration system configured to calibrate liquid lenses to be used with separate controllers for operating the liquid lens systems of Yoshizawa for the purpose of improving the accuracy and speed of calibration by reducing the processing load of the controller.
Claims 24, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/029598, of record) in view of Helwegen (US 2008/0062529, of record).
Regarding claim 24, Berge discloses a method for calibrating a liquid lens system (see Fig 6; Para [0061]), the method comprising: applying a plurality of test voltages to the liquid lens (Para [0061]; plurality of test voltages are applied); measuring one or more properties of the liquid lens at the plurality of test voltages (Para [0061]; focus levels are measured at test voltages); determining an operational voltage range based on a plurality of focus lengths of the liquid lens at least in part on the one or more measured properties (Para [0058, 0061]; voltage level at infinity focus may be determined and a value beta derived from voltage level and focus signal, voltage range depends on Beta value). Berge does not disclose setting the operational voltage range corresponding to a focal range of the focal lengths of the liquid lens for a controller base at least in part on the determined voltage range of the liquid lens. Berge in view of Helwegen are related because both disclose methods for calibrating a liquid lens.
Helwegen discloses a method for calibrating a liquid lens (see Fig 5) determining an operational voltage range base on a plurality of focus lengths of the liquid in response to at least in part on the one or more measured properties (see Fig 5; Para [0058-0067]; Gain is calculated from a max and min displacement voltage equivalent to a max and min focal length as seen in Fig 1); and setting the operational voltage range corresponding to a focal range of the focal lengths of the liquid lens for a controller base at least in part on the determined voltage range of the liquid lens (see Fig 6; Para [0058-0067]; a gain parameter is calculated from the slope which is the difference of the operational range in Voltage terms based on a first and second voltage and capacitance values). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge in view of Onuki with setting the operational voltage range corresponding to a focal range of the focal lengths of the liquid lens for a controller base at least in part on the determined voltage range of the liquid lens of Helwegen for the purpose of improving the control capabilities of the liquid lens so as to provide an improved image.
Regarding claim 43, Berge in view of Helwegen discloses the method according to claim 24 (Helwegen: see Fig 5), wherein the one or more measured properties comprise a capacitive property of the liquid lens and the capacitive property is utilized by the controller to determine the operational voltage range (see Fig 6; Para [0058-0067]; a gain parameter is calculated from the slope which is the difference of the operational range in Voltage terms based on a first and second voltage and capacitance values).
Regarding claim 44, Berge in view of Helwegen discloses the method according to claim 24 (Helwegen: see Fig 5), wherein a maximum voltage of the operational voltage range is identified in response to the capacitive property indicating that the capacitive response has reached a saturation point in response to an increase in the test voltages (Helwegen: see Fig 5; Para [0060-0061]; a maximum voltage and its capacitance are used to calculate a gain of the system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker (US 2007/0248350) discloses a method of control a camera wherein a focal length range is calculated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872 

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872